Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment filed 05/04/2021 has been entered. Claims 28-42 are pending. No claim is added or cancelled.

Response to Arguments
Applicant’s arguments filed on 05/04/2021, see pages 6-8, with respect to the rejection(s) of claim(s) 28, 36, 37, and 42 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Bennett et al. (US 20110106964), Rizzo (US 20140244849), Nakao (US 20050201351), Gell et al. (US 20120327779) and ROSKIND et al. (US 20140258705).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28-29, 31-34, 36-37, 40 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. (US 20110106964) hereinafter Bennett in view of Rizzo (US 20140244849) hereinafter Rizzo.

However, Bennett does not explicitly disclose adjusting a transmission rate of a media stream based on the object ordering priority; transmitting the media portion to the client computing device via the media stream at the adjusted transmission rate.
However, Rizzo teaches adjusting a transmission rate of a media stream based on the object ordering priority (a prioritized data stream is a stream has a highest priority than a best effort stream which has a lower priority) (i.e. Adjusting the maximum transmission rate for a prioritized data stream which is imposed by the content delivery platform when streaming data for playback by a device, [0072] and the adjustment will typically involve changing a few characters in the URL, for example, if a standard URL comprises the form http://ds-1.6.cdd.bt.net/pathname, then an URL adjusted to impose a line rate cap which provides an additional 0.2 Mbps for best efforts traffic during streaming of the requested media asset comprises http://ds-1.8.cdd.bt.net/pathname, [0093]); transmitting the media portion to the client computing device via the media stream at the adjusted transmission rate (i.e. the content delivery platform then transmits the requested media asset at the maximum transmission rate for the access network line being used by the respective content requesting device, [0069]).
Based on Bennett in view of Rizzo it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Rizzo to the system of Bennett in order to achieve high service quality of Bennett system.	

Regarding claim 29, Bennett does not explicitly disclose the adjusting the transmission rate comprises increasing or decreasing the transmission rate, responsive to the object ordering 
However, Rizzo teaches the adjusting the transmission rate comprises increasing or decreasing the transmission rate, responsive to the object ordering priority being higher or lower, respectively, than a previous object ordering priority upon which the transmission rate was previously based (i.e. an adjustment will typically involve changing a few characters in the URL, for example, if a standard URL comprises the form http://ds-1.6.cdd.bt.net/pathname, then an URL adjusted to impose a line rate cap which provides an additional 0.2 Mbps for best efforts traffic during streaming of the requested media asset comprises http://ds-1.8.cdd.bt.net/pathname, [0093]). Therefore, the limitations of claim 29 are rejected in the analysis of claim 28 above, and the claim is rejected on that basis.

Regarding claim 31, Bennett teaches responsive to receiving a further request comprising a further object ordering priority (i.e. the media player generates and transmits request 80b, including priority, to media file sources, [0044]).

Regarding claim 32, Bennett teaches a plurality of object ordering priorities received in respective requests for media portions (i.e. assign different priorities to different portions of segmented media packets and transmit requests with the priorities, [0036]).
However, Bennett does not explicitly disclose the adjusting the transmission rate comprises adjusting the transmission rate for the media stream. 
However, Rizzo teaches the adjusting the transmission rate comprises adjusting the transmission rate for the media stream (i.e. determine the maximum transmission rate for a prioritized data stream (or adjusted a generic transmission rate). Adjusts the maximum transmission rate which is imposed by the content delivery platform when streaming data for 

 	Regarding claim 33, Bennett teaches the plurality of object ordering priorities are selected based on a window in which the plurality of object ordering priorities were received (i.e. the request can indicate that the media player would like to receive media packets starting at a first offset time from the beginning of the media file 5 and ending at a second offset time from the beginning of the media file 5. In addition, the media player can generate and transmit multiple requests to the media file source, each for a different segment of the media file 5. These requests can be generated in order or out of order (i.e., the media player can request media packets #10-#15 and then subsequently send a request for media packets #5-#9), [0038]). 

Regarding claim 34, Bennett does not explicitly disclose deciding to adjust the transmission rate based on a type of content in the media stream.
However, Rizzo teaches deciding to adjust the transmission rate based on a type of content (a particular media asset is content such as textual, image, audio and video data such as games, music, [0057]) in the media stream (i.e. a service platform determining what adjustment should be imposed by the delivery platform to the transmission rate cap which will be imposed when streaming data providing a particular media asset to customer premises equipment when it receives a request for that a particular media asset for delivery to that particular customer premises equipment, [0056], that means the transmission rate cap will be imposed on a particular media asset which corresponds to the type of content); and adjusting the transmission rate in response to the deciding (i.e. The transmission rate is preferably capped at the minimum rate required to support the encoding rate used for the particular media 

Regarding claim 36, the limitations of claim 36 are similar to the limitations of claim 28. Rizzo further teaches a content server device, comprising: interface circuitry configured to exchange communications with a client computing device; processing circuitry communicatively coupled to the interface circuitry (i.e. content delivery server, [0020]). Therefore, the limitations of claim 36 are rejected in the analysis of claim 28 above, and the claim is rejected on that basis.

Regarding claim 37, Bennett teaches a method, comprising a client computing device (i.e. Fig. 4D, item 20, media player), a content server device (i.e. Fig. 4D, item 70, file source); 	However, Bennett does not explicitly disclose determining a desired adjustment to a transmission rate of a media stream received; encoding the desired adjustment to the transmission rate in an object ordering priority field of a request for a media portion; sending the request to the content server device to adjust the transmission rate of the media stream with respect to the media portion.
However, Rizzo teaches determining a desired adjustment to a transmission rate of a media stream received (i.e. determining what adjustment should be imposed by the delivery platform to the transmission rate cap which will be imposed when streaming data providing a particular media asset to customer premises equipment, [0056]); encoding the desired adjustment to the transmission rate in an object ordering priority field of a request for a media portion (i.e. the meta-data may comprise a pre-fix to the URL for the requested data which indicates a maximum transmission rate to be used when streaming the requested data to the requesting device over said access link, [0034], that means the field in the URL that indicate the transmission rate to be used was added or encoded in a pre-fix to the URL for the requested 
Based on Bennett in view of Rizzo it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Rizzo to the system of Bennett in order to achieve high service quality of Bennett system.

Regarding claim 40, Bennett does not explicitly disclose generating a Uniform Resource Locator (URL) comprising a name/value pair specifying the desired adjustment to the transmission rate; wherein the encoding the desired adjustment to the transmission rate comprises encoding an object ordering priority value based on the value of the name/value pair in the URL.
However, Rizzo teaches generating a Uniform Resource Locator (URL) comprising a name/value pair specifying the desired adjustment to the transmission rate; wherein the encoding the desired adjustment to the transmission rate comprises encoding an object ordering priority value based on the value of the name/value pair in the URL (i.e. The media selector then generates a url for the requested media asset which indicates the transmission rate cap as a delivery service prefix which is pre-pended to the url at which the requested media asset file name can be obtained from. This url, for example, http://ds-1.8.cdd.bt.net/TvProg.wmv (where TVProg.wmv identifies the requested media asset file to be retrieved by the request) indicates directly which port on the delivery service platform 12 the request should be directed to, and this port then identifies that a transmission rate cap of 1.8 Mbps is to be imposed when delivering the requested media asset in this instance, [0086]). Therefore, the limitations of claim 40 are rejected in the analysis of claim 37 above, and the claim is rejected on that basis.
.

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. (US 20110106964) hereinafter Bennett in view of Rizzo (US 20140244849) hereinafter Rizzo and further in view of Nakao (US 20050201351) hereinafter Nakao.
Regarding claim 30, Bennett in view of Rizzo teach the limitations of claim 28 above.
However, Bennett in view of Rizzo do not explicitly disclose starting a timer and responsive to the timer expiring, resetting the transmission rate to a default rate.
However, Nakao teaches starting a timer (i.e. activating a time, [0079]); and responsive to the timer expiring, resetting the transmission rate to a default rate (i.e. In case the timer has exceeded Ta, returning the transmission rate to the maximum transmission rate which is the original transmission rate that is to be recovered, [0079]). 
Based on Bennett in view of Rizzo, and further in view of Nakao it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Nakao to the system of Bennett and Rizzo in order to improve resource usage of Bennett and Rizzo system.

Claim 38 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. (US 20110106964) hereinafter Bennett in view of Rizzo (US 20140244849) hereinafter Rizzo and further in view of Gell et al. (US 20120327779) hereinafter Gell.
Regarding claim 38, Bennett in view of Rizzo teach the limitations of claim 37 above.

However, Gell teaches encoding an object ordering priority value based on a duration of time remaining to complete output of a previously received media portion (i.e. assigning a higher application factor (AF) (application factor is a means to adjust the relative importance and priority, [0139]) to a video data stream that is nearing completion as compared to one that is just starting in order to leave the customer who has finished viewing a video data stream with the best possible impression, [0172]). 
Based on Bennett in view of Rizzo, and further in view of Gell it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Gell to the system of Bennett and Rizzo in order to increase efficiency of resource usage of Bennett and Rizzo system.

Regarding claim 39, Gell teaches the encoding the object ordering priority value comprises encoding a higher or lower object ordering priority value (i.e. The video portion may be deemed lower priority than other video usage, such as video on demand, while the voice portion is given higher priority, [0258]). Therefore, the limitations of claim 39 are rejected in the analysis of claims 38 above, and the claim is rejected on that basis.

Claims 35 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. (US 20110106964) hereinafter Bennett in view of Rizzo (US 20140244849) hereinafter Rizzo and further in view of ROSKIND et al. (US 20140258705) hereinafter ROSKIND.
Regarding claim 35, Bennett in view of Rizzo teach the limitations of claim 28 above.

However, ROSKIND teaches the request is a Quick UDP Internet Connections (QUIC) request (i.e. QUIC request, [0027]).
Based on Bennett in view of Rizzo, and further in view of ROSKIND it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of ROSKIND to the system of Bennett and Rizzo in order to increase communication capability of Bennett and Rizzo system.

Regarding claim 41, the limitations of claim 41 are similar to the limitations of claim 35. Therefore, the limitations of claim 41 are rejected in the analysis of claims 35 above, and the claim is rejected on that basis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYELE F WOLDEMARIAM whose telephone number is (571)270-5196.  The examiner can normally be reached on M_F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/A W/
AYELE F. WOLDEMARIAM
Examiner
Art Unit 2447
7/19/2021

/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447